Suit in two counts. The first, to determine title to certain real estate in Jasper County, and the second in ejectment to recover possession of such real estate. There was judgment for the defendant in the trial court, and he appealed.
The facts are undisputed. One Blanche H. Whitlock was the common source of title, and January 10, 1921, owned the property in dispute. On that day a judgment in a certain cause in which she was plaintiff, pending in the United States District Court for the Southern Division of the Western District of Missouri, at Joplin, was dismissed, and the cost of the case adjudged against her in the sum of $8,890.20. No transcript of this judgment was ever filed in the office of the Clerk of the Circuit Court of Jasper County.
On April 5, 1921, Blanche Whitlock conveyed the property in dispute to the defendant, Thomas C. Smith, *Page 427 
for a consideration of $5,000, of which $2800 was paid in cash, the purchaser assuming a mortgage on the premises for the balance.
On July 22, 1921, execution was issued upon the judgment, and by virtue of that execution the United States Marshal sold for $200, to the plaintiff Rhea, a portion of the property in dispute, and by marshal's deed conveyed it to him.
On December __, 1921, another execution was issued on the judgment under which the marshal sold the remainder of the land in dispute. It was purchased by the plaintiff for $25, and conveyance made to him.
It is claimed by appellant that the judgment of the Federal court was a lien on the real estate from its rendition, that he acquired title through the execution sales, and therefore his title was superior to any title acquired by subsequent conveyance of the judgment debtor. Respondent claims that in the absence of a transcript of the same, filed in the office of the clerk of the circuit court of that county, the judgment of the Federal court was not a lien, and that the conveyance to respondent prior to the execution sales passed good title.
The statutes of the State of Missouri relating to the lien of judgments are as follows:
"Sec. 1554. Judgments and decrees obtained in the Supreme Court, in any United States district or circuit court held within this State, in the Kansas City Court of Appeals or the St. Louis Court of Appeals, shall, upon the filing of a transcript thereof in the office of the clerk of any circuit court, be a lien on the real estate of the person against whom such judgment or decree is rendered, situate in the county in which such transcript is filed.
"Sec. 1555. Judgments and decrees rendered by any court of record shall be a lien on the real estate of the person against whom they are rendered, situate in the county for which the court is held.
"Sec. 1556. The lien of a judgment or decree shall extend as well to the real estate acquired after the *Page 428 
rendition thereof as to that which was owned when the judgment or decree was rendered. Such liens shall commence on the day of the rendition of the judgment, and shall continue for three years, subject to be revived as hereinafter provided; but when two or more judgments or decrees are rendered at the same term, as between the parties entitled to such judgments or decrees, the lien shall commence on the last day of the term at which they are rendered." [R.S. 1919.]
The Federal statute affecting the liens of judgments in a Federal court (Act of 1888), was as follows:
"Sec. 1. Judgments and decrees rendered in a (circuit or) district court of the United States within any State, shall be liens on property throughout such State in the same manner and to the same extent, and under the same conditions only, as if such judgments and decrees had been rendered by a court of general jurisdiction of such State: provided, that whenever the laws of any State require a judgment or decree of a State court to be registered, recorded, docketed, indexed or any other thing to be done, in a particular manner, or in a certain office or county, or parish in the State of Louisiana, before a lien shall attach, this act shall be applicable therein whenever and only whenever the laws of such State shall authorize the judgments and decrees of the United States courts to be registered, recorded, docketed, indexed or otherwise conformed to the rules and requirements relating to the judgments and decrees of the courts of the State.
"2. The clerks of the several courts of the United States shall prepare and keep in their respective offices complete and convenient indices and cross-indices of the judgment records of said courts, and such indices and records shall be at all times open to the inspection and examination of the public."
Section 3 of the Act, amended from time to time, and later repealed, was as follows:
"3. That nothing herein shall be construed to require the docketing of a judgment or decree of a United *Page 429 
States court, or the filing of a transcript thereof, in any State office within the same county or the same parish in the State of Louisiana in which the judgment or decree is rendered, in order that such judgment or decree may be a lien on any property within such county, if the clerk of the United States court be required by law to have a permanent office and a judgment record open at all times for public inspection in such county or parish."
Section 1554, Revised Statutes 1919, says that "judgments and decrees obtained in the Supreme Court, in any United States district or circuit court held within this State,Necessity for  in the Kansas City Court of Appeals or the St.Transcript.    Louis Court of Appeals, shall, upon the filing of a transcript thereof in the office of the clerk of the circuit court, be a lien," on real estate in the county.
There are two Federal districts in this State, as there are three state courts of appeals districts in this State. Can it be said that a judgment rendered by the Supreme Court would be a lien upon the real estate of a judgment defendant in Cole County without filing a transcript of the judgment with the circuit clerk of that county, while such a transcript would have to be filed in order to make it a lien upon real estate in any other county? Likewise, would a judgment, rendered by the Kansas City Court of Appeals, be a lien upon real estate of the judgment defendant in Jackson County, without filing a transcript in the office of the circuit clerk, while it would not be a lien on property in any other county unless such transcript was filed? Certainly that is not the general understanding of the bar, nor is it the correct interpretation of the statute. In such case a transcript must be filed with the circuit clerk of the county where the property is, regardless of where the court happens to sit. In that respect the United States district and circuit courts are put on the same basis as the State courts having a territorial jurisdiction more than the county. *Page 430 
It is argued by appellant that Section 1554, Revised Statutes 1919, conflicts with the Federal Statute. So it would if Section 3 of the Federal statute were still in force. The purpose of the Act of 1888, as it existed before the repeal of Section 3, is thus stated by the Federal circuit court in the case of Dartmouth Savings Bank v. Bates, 44 Fed. l.c. 548-9:
"It is quite obvious that if Congress or the Federal courts had possessed the power to require the clerks of the State courts to enter on the records of these courts the judgments of the Federal courts as was provided in the case of judgments of the State courts, that the rule that the lien of a judgment of a Federal court was co-extensive with the territorial jurisdiction of the court would never have been adopted. The process acts did not cover the case, and could not be made to do so. If the courts held a lien which was restricted to the county in which the judgment was rendered, this would give a preference to suitors in the State courts, because they could extend the lien of their judgments beyond the county in which they were rendered by filing transcripts in the clerk's office of other counties; but suitors in the Federal courts were denied that privilege. The rule, therefore, was adopted of making the lien co-extensive with the jurisdiction of the court.
"This rule resulted in giving suitors in the Federal courts a preference over those in the State courts as to the territorial extent of the lien, and worked a hardship on the citizens generally. The mass of people relied confidently on the records in the clerk's office of their county disclosing all judgments that were liens on property in the county. Most people were ignorant of the all-pervading lien of a judgment in the Federal court, and they bought and sold lands on the faith of what the county records disclosed. The result was that cases of great hardship occurred. Persons who bought and paid for lands on the faith that the records in the county clerk's office showed the condition of the land with reference to judgment liens thereon, afterwards lost their *Page 431 
land by reason of the liens of judgments in Federal courts held in some other county, and often at a distance of hundreds of miles from the county in which the lands lay.
"To correct these hardships, and to put the suitors in the State and Federal courts on an equal footing in respect of the territorial extent of the liens of judgments in the two jurisdictions, in so far as Congress could do it, the Act of August 1, 1888, was passed."
Two significant statements appear in that excerpt: First, that the Federal court was powerless to cause a clerk of the State circuit court to file a transcript of a judgment of the Federal court; second, it was important that the people should have one place in which to ascertain whether there was a judgment lien against the property with which they are concerned. The appellant seeks a construction of the Federal statute the same as it would read if Section 3 had not been repealed. Section 3 provided that there shall be no requirement to file a transcript in any county office if "the clerk of the United States court be required by law to have a permanent office and judgment record open at all times for public inspection in such county."
That condition obtained in this case; the Federal court had an office in Jasper County, containing a judgment record, open at all times for public inspection. If Section 3 had been still in force that provision would have answered the purpose of the law, but Section 3 was repealed and the maintenance of such an office where judgment records are open to inspection has no effect upon the determination of the question at issue. The Act of Congress must be construed according to its terms set out in Sections 1 and 2; it must be construed with reference to the repeal of Section 3, and some significance must be attached to the Act of Congress in repealing that section. Without that section, transcripts of judgments of a Federal court were required to be filed in the county records when transcripts of judgments in State courts were required to be so filed. Section *Page 432 
3 relieved a judgment creditor in the Federal court from that requirement in a certain instance. The repeal of the section shows an intent to make that requirement.
Having in view the purpose of repealing that provision of the Federal statute, we must construe its remaining provisions. It provides that the judgments of Federal courts, within the State, "shall be liens on property throughout such State in the same manner and to the same extent and under the same conditionsonly as if such judgments and decrees had been rendered by a court of general jurisdiction of such State."
It is evident that it was the intention by that statute to place judgments of Federal courts in the same position as judgments of the State court and not to give them any advantage. The lien provided for is on property "throughout such State" in the same manner as judgments of a court of general jurisdiction in the State. That would, of course, apply to all property in the territorial jurisdiction of the court. When a judgment in the Federal court is rendered there is no distinction, as to where the lien applies, between the county where the court happens to sit and any other county within the territorial jurisdiction of the court.
The appellant's argument proceeds upon the theory that because the circuit court is the only State court of generaljurisdiction, and because the Federal district and circuit courts are courts of general jurisdiction, the filing of the transcript in the county where the court sits, may be omitted in the case of a Federal court the same as in the State circuit court. Section 1555, Revised Statutes 1919, does not provide for such liens when a judgment is rendered by a court held in the county. It says that a judgment rendered by a court of record shall be a lien on the real estate of the person against whom it is rendered, situate in the county "for which" the court is held, not "in" which. The Federal court sitting in Jasper County is not held "for" that county any more than for any other county in the Western District *Page 433 
of Missouri. It is held for the entire district. The court may hear a case in Jasper County and render judgment in the case in Greene County, or Jackson County, or, as sometimes happens, the court may hear part of the evidence in one county and the remainder in another, and render judgment in a third, and pass upon a motion for rehearing in a fourth. It sits for the entire district, one county is of as much importance as any other, and no more; Jasper County in which the court happened to sit in the present instance is entitled to no more advantage than any other county in the district. Apparently the intention was to place the Federal courts on an equality with the State courts of similar territorial jurisdiction. Evidently it was the policy of the law to have one definite place where a person might go to ascertain whether there are any judgment liens affecting real estate in which he might be interested; he would not have to go to several places. To say that, in order to place the Federal district court on equality with the State court, a judgment of that court must be a lien in the county where it is rendered without filing the transcript with the clerk of the circuit court, is to give that court an advantage over the State circuit courts of every other county in that district. For instance: In the Southern Division of the Western District of Missouri, parties litigant come from counties in every part of the division. Parties to litigation arising in a county distant from where the court is held, upon the rendition of a judgment, would have a lien in the county where the court is held, whereas the same party, if the suit were pending in the State court in the county where the cause originated, would not have any such lien until a transcript of the judgment was filed. For instance, suppose a party in Lawrence County should sue a non-resident in the Federal court, and judgment should be rendered in Jasper County where the property of the judgment defendant is. On the theory of the appellant, that judgment would be a lien without the filing of a transcript. Whereas, if another suitor in Lawrence County, having *Page 434 
the same kind of a case, should sue in the State court of Lawrence County and obtain a judgment at the same time, he could not have a lien on the property of the defendant in Jasper County until he had first filed his transcript. In providing for equality between the judgment of Federal courts and State courts, so far as the lien is concerned, the endeavor was to place them upon an equality with all the State courts of general jurisdiction, and not merely with one particular State court.
The alleged discrimination in favor of a State court against a Federal court, sitting in the same county, is only apparent. The provision that the lien of a judgment shall begin from its rendition means on the same day of its rendition. It would take but a short time to transcribe a judgment of the Federal court and file it with the clerk of the State court on the day of its rendition, and thus put it on a par with the judgment of the State court rendered on the same day. A case in point is In re Jackson Light  Traction Company v. Newton, 269 F. 223. That arose in the Federal Court of Appeals for the Fifth District concerning a judgment rendered in Mississippi. The State statute provided for the enrollment of a judgment in the State court, in order that it might become a lien upon the property in the county. Judgments of the Federal court, the Supreme Court, and chancery courts became liens from the time they were enrolled. Whereas, the judgment of a State court in the county where it was rendered when it was enrolled, became a lien upon the property in that county from the time of its rendition. It is claimed by appellant that this case was not in point because in either case, whether it was a Federal judgment or a judgment in a State court, no lien attached until the judgment was enrolled. The enrollment, however, was apparently for the purpose of furnishing evidence that there was a judgment. The lien, of which the enrolled judgment in the local court was evidence, attached from therendition of the judgment, whereas the lien of the Federal court and the Supreme Court of the State did not attach until *Page 435 
enrolled in the office of the Clerk of the Circuit Court of the county. The distinction in that case, if there is one in favor of the State court, was even more pronounced that the requirement of our State statute in Missouri.
But under the present law of the State, circumstances easily could arise where a judgment in the Federal court would have an advantage over a judgment in the State court, rendered at the same time. Under Section 1556, if more than one judgment is rendered against the same defendant at the same term of the State circuit court, the lien of neither judgment begins on the date of its rendition, but the liens of both judgments date from the last day of that term of the court. A judgment in the Federal court might have an advantage in that the lien would begin from the time the transcript was filed, although it might be rendered later than the two judgments rendered in the State court but before the expiration of the term at which they were rendered.
The judgment is affirmed. Graves, C.J., Woodson and Walker,JJ., concur; Ragland, J., concurs in the result; Blair, J.,
dissents in a separate opinion; Atwood, J., dissents.